Citation Nr: 9935159	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-07 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty from May 1977 to November 
1980 and from May 1982 to July 1993.

The instant appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for service 
connection for residuals of a left knee injury.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to all claims adjudicated in an 
August 1994 rating decision in addition to a claim for 
entitlement to service connection for periodontal disease 
adjudicated in the July 1995 rating decision.  However, as 
the veteran never completed her appeal by filing an appeal 
statement (VA Form 9 or its equivalent) as to those issues, 
they will not be addressed in this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Additionally, a March 1999 rating decision adjudicated 
numerous claims for service connection and increased ratings.  
The RO issued a letter in April 1999 notifying the appellant 
of the outcome of these claims.  The appellant's 
representative then prepared a written statement, dated July 
7, 1999, which seems vague, or at least ambiguous, in its 
intent.  It was styled as a notice of disagreement (NOD); 
however, the statement does not specifically identify the 
adjudicative action nor the issue(s) being appealed.  The 
matter is referred to the RO for clarification.  See 
38 C.F.R. § 20.201 (1999); Ledford v. West, 136 F.3d 776, 
779-80 (Fed. Cir. 1998) (an NOD must indicate disagreement 
with a specific determination).

The appellant also raised a claim for entitlement to service 
connection for "foot problems" in a January 1994 written 
statement.  Since this issue has not been developed by the 
RO, it is referred to the RO for appropriate action.  The 
issue is not inextricably intertwined with the issue on 
appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Service medical records reveal complaints of left knee 
pain and giving way with assessments of quadriceps atrophy, 
tendonitis, sprain, and chondromalacia.

2.  A March 1994 VA examination report noted complaint of 
knee pain and swelling with prolonged standing or running; 
but the only positive finding on examination was crepitus.  
The examiner did not provide a diagnostic impression 
referable to the left knee.

3.  The record contains no medical evidence of a nexus 
between service and the claimed left knee disorder.


CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that service connection 
is warranted for a left knee disorder as she began to 
experience left knee problems during active duty.

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  In order for a direct service connection claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A review of the appellant's service medical records shows 
that in November 1983 she sought treatment for an injury to 
the left knee after running into a heater the previous 
evening.  There was no swelling or laceration, but the 
veteran was given medication and a 10 day limited profile.  

Almost five years later, in September 1988 the veteran sought 
treatment after reporting that her left knee had given out 
for no reason and caused her to fall.  A bruise was noted, 
and she was assessed with a sprain.  She was referred to a 
private orthopedist, and an October 1988 letter from the 
private physician noted that the veteran was being treated 
for left knee sprain.  To allow for complete resolution of 
the left knee problem, the private physician recommended 
activity limited to walking and riding a bicycle.  A December 
1988 VA treatment record assessed patellar tendonitis.  A 
December 1988 VA physical therapy record noted that the 
veteran complained of left knee pain with giving way and 
increased discomfort with climbing stairs.  There was full 
range of motion of the knee and point tenderness on the 
medial, back side of the patella.  The assessment was 
quadriceps atrophy.

Again in August 1991 the veteran complained of left knee pain 
after stepping up on an elevated area.  A considerable 
history of problems was noted.  Physical examination only 
revealed poor quadriceps tone.  It was noted that there was 
no swelling, no discoloration, and there was full range of 
motion and strength.  She was assessed with tendonitis and 
was treated with Motrin, ice, wraps, and physical therapy.   
During her July 1993 separation examination, while she denied 
a history of a "trick" or locked knee, she did report a 5 
to 6 year history of frontal left knee pain.  Mild crepitance 
of the left patella was noted by the examiner, and the 
assessment was chondromalacia of the left knee.

During a March 1994 VA general medical examination performed 
in connection with claims for service connection for 
disorders which did not include the left knee, the veteran 
reported a history of left knee pain and swelling, 
particularly with prolonged standing and running.  Some 
crepitus was noted in the left knee; however, the examiner 
did not observe and effusion or warmth.  She also had full 
range of motion.  The examiner did not provide a diagnostic 
impression referable to the left knee.

In November 1994 the veteran filed a claim for service 
connection for her left knee.  In her March 1996 NOD she 
reported a continuous history of left knee problems.  
However, she only referred to the history of knee problems in 
the service medical records and did not allege or identify 
any medical evidence of left knee problems in the 2 and 1/2 
year period since she had separated from service. In the 
veteran's May 1998 appeal statement, she reported continued 
"periodic problems with pain in this knee and moderate 
swelling."  However, aside from the March 1994 VA 
examination findings regarding the left knee, the post-
service medical evidence is silent as to complaints, 
treatment, or diagnosis referable to the left knee.

The Board has reviewed private medical treatment records 
dated from January to November 1994 which are silent as to 
complaints, treatment, or diagnosis referable to the left 
knee.  The Board has also reviewed inpatient and outpatient 
treatment records from the VA Medical Center (MC) in 
Birmingham, Alabama, dated from November 1993 to June 1999.  
These records are likewise silent as to complaints, 
treatment, or diagnosis referable to the left knee.  Finally, 
the Board notes that the appellant underwent another VA 
joints examination in September 1998.  That examination 
report did not indicate that the veteran reported any 
complaints referable to the left knee, and no finding or 
diagnosis was made regarding the left knee.

The Board finds that the veteran's claim of entitlement to 
service connection for a left knee disorder is not well 
grounded because there is no medical evidence of a nexus 
between the claimed current left knee disability and the left 
knee problems noted in service.  As regards continuity of 
symptomatology under 38 C.F.R. § 3.303(b), while the veteran 
has reported that she continued to have occasional left knee 
problems after service, medical evidence is required to link 
a present left knee disorder with post-service symptoms.  
Savage, 10 Vet. App. at 497-98.

The Board also finds that the veteran's claim is not well 
grounded because no medical evidence has been submitted to 
show that the veteran currently has a left knee disorder.  
While crepitus in the knee was noted during the 1994 VA 
examination, no diagnosis of a left knee disorder was made.  
Likewise, the post-service medical treatment records, VA and 
private, fail to reveal a diagnosis of a left knee disorder.  
For a claim of service connection to be deemed plausible, 
there must be competent medical evidence that the claimant 
currently has the disability for which service connection is 
claimed.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for a left knee disorder.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground her claim.  The RO fulfilled its obligation 
under section 5103(a) in a May 1998 statement of the case 
which informed the appellant that the reason her claim for a 
left knee disorder had been denied was that there was no 
evidence of a chronic left knee disorder in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of her claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).



ORDER

A claim for entitlement to service connection for a left knee 
disorder is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

